Citation Nr: 1616644	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  11-11 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from July 1953 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.

In June 2013, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The issue was remanded in January 2014 to provide the Veteran with notice pursuant to 38 C.F.R. § 3.159, to obtain any outstanding records, and to afford him a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Since the last supplemental statement of the case (SSOC) in February 2015, additional evidence consisting of a VA examination for the Veteran's service-connected hemorrhoids was added to the claims file.  However, the examination is entirely cumulative of evidence obtained at a December 2014 VA examination for the Veteran's hemorrhoids that was considered by the RO in the February 2015 SSOC.  Therefore, a remand for consideration of this additional evidence is unnecessary.  38 C.F.R. § 19.37 (2015).

The Board also referred the Veteran's April 2012 claim for a temporary (and otherwise unspecified) 100 percent disability rating based on hospitalization to the Agency of Original Jurisdiction (AOJ) for clarification and appropriate action.  To date, the AOJ has not taken any action.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for clarification and appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran is service-connected for duodenal ulcer, evaluated as 10 percent disabling prior to January 9, 2012, and as 40 percent disabling thereafter; recurrent tinnitus, evaluated as 10 percent disabling; varicose veins of the right and left lower extremities, each evaluated as 20 percent disabling prior to December 19, 2014, and as 10 percent disabling thereafter; and hemorrhoids, evaluated as 20 percent disabling prior to September 1, 2015, and as zero percent or noncompensably disabling thereafter.  

2.  The Veteran worked in the printing business until at least 1988 and was a restaurant owner after that until his retirement in approximately 2010.

3.  The Veteran's service-connected disabilities do not preclude all forms of substantially gainful employment consistent with his educational background and occupational experience. 


CONCLUSION OF LAW

The criteria for an award of TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in March 2014 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish entitlement to TDIU.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A letter dated in December 2008 notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claim.  Pertinent VA examinations were obtained in May 2009, December 2009, September 2013, and December 2014.  38 C.F.R. § 3.159(c)(4).  The VA examinations obtained in this case are collectively sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

The Board acknowledges that the Veteran reported to a VA examiner that he receives disability from the Social Security Administration (SSA).  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  However, in Golz, the Federal Circuit elaborated on the term "relevant" holding that not all SSA disability records must be sought-only those that are relevant to the Veteran's claim; and, to conclude that all SSA disability records are relevant would render the word "relevant" superfluous in the statute.  The Federal Circuit specified that relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the claim.  Here, the Board finds a remand to obtain the Veteran's SSA records is not necessary as the Veteran has not reported receiving benefits for his service-connected disabilities and there is no indication that such records are relevant to the Veteran's current employability.  

In Bryant v. Shinseki, 23 Vet App 488 (2010) the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge (VLJ) who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3 103(c)(2015).  These duties consist of 1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here during the hearing the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3 103(c) (2), and no prejudice has been identified in the conduct of the Board hearing.

II.  Analysis

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2015).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of meeting the percentage threshold for TDIU eligibility, disabilities of one or both lower extremities, including the bilateral factor; disabilities resulting from a common etiology or a single accident; or disabilities affecting a single body system are considered as one disability.  38 C.F.R. § 4.16(a). 

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (2015) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the current appeal, service connection has been granted for duodenal ulcer, evaluated as 10 percent disabling prior to January 9, 2012, and as 40 percent disabling thereafter; recurrent tinnitus, evaluated as 10 percent disabling; varicose veins of the right and left lower extremities, each evaluated as 20 percent disabling prior to December 19, 2014, and as 10 percent disabling thereafter; and hemorrhoids, evaluated as 20 percent disabling prior to September 1, 2015, and as zero percent or noncompensably disabling thereafter.  As such, during this appeal, the Veteran met the criteria for consideration for entitlement to TDIU on a schedular basis from January 9, 2012, through December 19, 2014.  For the other time periods during this appeal, he has not met the criteria for consideration for entitlement to TDIU on a schedular basis. 

It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a) , an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected conditions and advancing age, which would justify a total rating, based on unemployability.  Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19. 

The Veteran has not submitted an application for TDIU; consequently, details of his educational and employment history are not of record.  At a hearing in October 1992, the Veteran reported having probably 15 jobs since he left service.  He reported that he usually left jobs after getting into arguments with his bosses.  

The Veteran was provided VA examinations for his duodenal ulcer and varicose veins in May 2009.  The examiner opined that both disabilities had no significant effects on the Veteran's usual occupation.

At a VA examination in May 2009 in connection with service connection for a psychiatric disorder claim, the Veteran reported attending computer programming school.  He reported that his usual occupation was that of a commercial printer and that he retired in 1991 due to his vascular and ulcer problems.  

A VA examination for his varicose veins in December 2009 reveals that the Veteran reported retiring as a printer after 30 years and that he had no limitations from varicose veins in his job.  He reported being on Social Security disability secondary to peripheral vascular disease as well as his other comorbid conditions, not for varicose veins.  He was independent in his activities of daily living.  The Veteran's varicose veins were opined to be asymptomatic based on the Veteran's complaints and no complaint of symptomatology at the location of the varicosity found on that day's examination.

A VA examination for hemorrhoids in March 2011 did not contain any report regarding how his disability impacted his employability.

An April 2013 record reveals that the Veteran reported having a business in the restaurant area that went bankrupt two to three years ago.  He reported working at a job in printing from 1965 to 1989 when he was disabled with heart and leg problems.  

Statements for the Veteran's friends as well as one of his daughters received in June 2013 show that the Veteran's varicose veins caused pain and swelling such that the Veteran could hardly walk.

The Veteran was afforded VA examinations for his hemorrhoids, duodenal ulcer, and tinnitus in September 2013.  With regards to his hemorrhoids, the Veteran reported having pain with bowel movements at times.  He reported straining and not having complete evacuation.  As for his ulcer, the Veteran reported having constant discomfort at times with increased pain weekly.  He reported bleeding that required a blood transfusion two to three years ago.  The examiner reported that the Veteran's hemorrhoids did not impact his ability to work, but that his duodenal ulcer did impact his ability to work.  The examiner reported that the Veteran had recurrent bleeding and unpredictable bleeding episodes at times requiring hospitalization and transfusion.  The last such episode was reported as occurring about two years ago.  The examiner for the Veteran's tinnitus reported that it did not impact his ordinary conditions of daily life, including ability to work.  

The Veteran was provided a VA examination for his varicose veins in October 2013.  He reported having constant pain at rest and persistent edema.  His disability impacted his ability to work.  The Veteran reported retiring from printing in 1988; being a small restaurant owner for 15 years after printing career; and being completely retired for the last three years.  He stated he was a little slow during his last five years of restaurant work, but still continued without any loss of time from work.  

The Veteran was afforded VA examinations for all of his service-connected disabilities in December 2014.  In the examination for his hemorrhoids, the Veteran reported having bleeding on and off, but not profuse.  The examiner reported that his hemorrhoids were mild or moderate.  The examiner opined that such disability did not impact the Veteran's ability to work.  The examiner opined that it would not interfere with gaining employment of both sedentary and exertional type.  Regarding the duodenal ulcer, the Veteran reported not having profuse bleeding and had not had any transfusions for approximately four years.  The examiner opined that that disability did not impact the Veteran's ability to work.  The examiner noted that currently, there were no complications from his history of duodenal ulcer.  The examiner opined that it did not cause difficulty in gaining employment both sedentary and exertional type.  As for the Veteran's varicose veins, the Veteran reported aching and fatigue after prolonged standing and walking and constant pain at rest.  The examiner opined that such condition did not impact the Veteran's ability to work.  The examiner noted that the Veteran had chronic pain with his varicose veins at both rest and exertion.  The examiner opined that due to the chronic nature of his pain, it was likely it would interfere with both sedentary and exertional labor.  The audiology examiner opined that the Veteran's tinnitus impacted his ordinary conditions of daily life, including ability to work.  The examiner reported that the original service-connected tinnitus did not appear to be a significant factor in limiting the Veteran's ability to perform daily activities, but the latest "roaring" tinnitus might very well do so.  The examiner noted that the Veteran reported that sometimes he just "clenches (his) fists and hold on" when the roaring got bad.  

An examination for the Veteran's hemorrhoids in March 2015 again shows that such disability did not impact his ability to work.  This examination, as indicated above, is cumulative of previous findings insofar as no additional relevant commentary was provided.

The Veteran's treatment records show that he has many other disorders in addition to his service-connected disabilities.  An April 2013 problem list shows that the Veteran has chronic pain syndrome, diabetes mellitus type II, coronary artery disease, hypertension, hyperlipidemia, post-surgical coronary artery bypass graft, hyperparathyroidism, osteoarthritis, occlusion and stenosis of carotid artery, congestive heart failure, and end stage renal disease.  The problems list also shows that he undergoes renal dialysis.  None of his records show that, without considering his numerous nonservice-connected disorders, the Veteran is unable to gain and maintain substantially gainful employment.   None of the Veteran's statements during this appeal have shown that he was turned down from any employment or let go from any employment due to his service-connected disabilities.  

Based on a review of the evidence, the Board concludes that entitlement to TDIU is not warranted.  While the Veteran has not been substantially and gainfully employed during this appeal, the evidence does not show that he is unemployable due solely to his service-connected disabilities.  

The Veteran's treatment records and VA examinations fail to show that his service-connected disabilities of duodenal ulcer, tinnitus, varicose veins of the bilateral lower extremities, and hemorrhoids, when considering his employment background, render him incapable of performing the physical and mental acts required by employment.  The May 2009, December 2009, September 2013, October 2013, and December 2014 VA examiners had the opportunity to examine the Veteran, as well as reviewing his records, yet still did not provide opinions that the Veteran's service-connected disabilities render him unemployable.  

Although the October 2013 and December 2014 examinations for the Veteran's varicose veins show that such disability does impact his employability, the examinations do not indicate that the Veteran is unemployable.  As noted in the October 2013 examination report, even though the Veteran was a little slow during his last five years of restaurant work, he still continued without any loss of time from work.  While the 2014 examiner opined that the Veteran's chronic pain would interfere with both sedentary and exertional labor, such opinion does not indicate that the Veteran's varicose veins prevent him for gaining or retaining substantially gainful employment consistent with his employment and educational history, especially in light of the Veteran's report to the 2013 examiner that he missed no days from work even with his disability.  Furthermore, the April 2013 treatment record shows that the Veteran reported that his restaurant had gone bankrupt; he did not report that he stopped working due solely to his service-connected disabilities, particularly his varicose veins.  

At no time during this appeal has the Veteran demonstrated that he is unable to engage in substantially gainful employment due solely to his service-connected disabilities.  The Veteran has not indicated being turned down for any jobs or starting employment and being unable to maintain such employment due to his service-connected disabilities.  

The evidence shows that the Veteran has other disabilities that likely also impair his employability.  As noted above, the April 2013 treatment record shows that the Veteran himself reported leaving the printing business in 1989 when he was disabled with heart and leg problems.  The Veteran is not service-connected for any heart problems.  Besides the Veteran's heart problems, he also has end stage kidney disease and his treatment records reflect that he undergoes dialysis for that disorder.  In determining whether the criteria for the award of TDIU have been met, the inability to work due to nonservice-connected disabilities cannot be considered.  38 C.F.R. §§ 4.14, 4.19.  Thus, while the Veteran may be unemployable, the evidence fails to show that his service-connected disabilities alone preclude substantially gainful employment, especially in light of his numerous other disabilities.  

Although the Veteran's service-connected disabilities may cause interference to some extent with his employability, such interference is contemplated in the schedular ratings currently assigned to the duodenal ulcer, tinnitus, varicose veins, and hemorrhoid disabilities, with a combined disability rating between 50 to 70 percent during this appeal.  The evidence of record does not demonstrate that his service-connected disabilities alone result in unemployability.  No medical professional has provided any such opinion.  The only medical opinions of record, those of the VA examiners, collectively show that the Veteran's service-connected disabilities do not render him unemployable.  While he has not been employed during this appeal, a review of the evidence fails to show that the Veteran's service-connected disabilities, without taking into account physical impairment from nonservice-connected disabilities render him unemployable as discussed above.  

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities do not preclude all forms of substantially gainful employment consistent with his educational and employment background.  Accordingly, the Board concludes that the criteria for TDIU are not met and referral for extraschedular consideration is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to TDIU is denied.  See 38 U.S.C.A §5107 (West 2014). 


ORDER

Entitlement to TDIU is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


